DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 Claims 1-17, and 21-25, are pending and being examined.

Response to Amendment
The previous rejections are modified in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites “wherein said one or more thermoplastic polymers have a cross-over temperature of less than 140 deg C…and an elongation to break in the XY direction of at least 50%.” However, claim 1 recites “wherein said thermoplastic polymers have a cross-over temperature of less than 140 deg C…and an elongation to break in the XY direction of at least 50% .  Claim 22 recites the same limitations and thus, fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-15, 17, and 21-25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0234539 A1 to Malet (hereinafter Malet ’39). 

Regarding claims 1-9, 11-15, 17, and 21-23, Malet’39 teaches a block copolymer comprising polyamide blocks, polyester blocks and polyether blocks (See abstract), which can injection molded and be formed into fibers, rods or tubes (para 49), which meets the article/filament cited in claims 1, 17 and 23. In the examples, the copolymer comprises nylon-12 (Mn 630 g/mol), polytetramethylene glycol block (PTMG, Mn 2000 g/mol), and polyester block (Priplast 1838, Mn 2000 g/mol), wherein the nylon-12/PTMG are used in an amount of 15g/50g (See Comp. 1, para 65-66), or the nylon-12/PTMG/Priplast are used in an amount of 15g/25g/25g (See Table 1, para 71). Both the Comp. 1 and Example 1 have a stiffening ratio of modules E’(T)/E’(23degC) of less than 30 deg C as shown by Figure 1, (para 62), which meets the claimed cross-over temperature and . The above block polymer meets the claimed semicrystalline polyether block polyamide cited in claims 2-6, the nylon 12 and PTMG meet the claimed Mn weight cited in claim 7. 
Malet’39 does not explicitly teach the claimed properties of elongation break, melting point, crystallization temperature, viscosity, haze, effective stiffening point, or stress.
However, one skilled in the art would have a reasonable expectation for the block copolymer of Malet’39 to have the claimed properties because Malet’39 teaches a substantially identical PEBA thermoplastic block polymer as the claimed invention, specifically a similar PEBA block copolymer with a PA 12 block having an Mn of 630, a PTMG block having a Mn of 2000, in a 15/50 ratio (23 wt% polyamide block, 77 wt% polyether block) in Comp. 1 and/or a polyamide/polyether/polyester block polymer in a 15/25/25 ratio  (i23 wt% polyamide block, 38 wt% polyether block, 38 wt% polyester block), which similarly, the Applicant uses the same PEBA block polymer of PA 12 and PTMG with the claimed Mn in their examples, and/or the polyetheresteramides, within the wt% range cited by the Applicant in para 51-58 of their publication where they state the PEBA block polymer has 1-80 wt% of polyether blocks, with 20-99 wt% of polyamide blocks, and the Applicant further cites in para 67-72 of their US publication that the stiffening properties are dependent upon the Mn of the soft block (i.e. PTMG) and the weight ratio of polyamide to polyether block, and the viscosity is dependent upon the polyamide block, and this is further evident by the PEBA of Comp. 1 and the polyetheresteramide Example 1 of Malet’39 having a stiffening ratio of modules E’(T)/E’(23degC) within the claimed range (less than 30 deg). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 10, as cited above and incorporated herein, Malet’39 teaches claim 1. The semicrystalline block polymer of Malet’39 meets the thermoplastic polymer of claim 2 and thus, meets claim 10 because the amorphous polymer is an optional component of claim 2.

Regarding claims 24 and 25, as cited above and incorporated herein, Malet’39 teaches claim 1. Malet’39 does not teach an additive, which meets claim 24 and 25 because the at least one additive is an optional component of claims 1 and 17.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17, and 21-25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0052453 A1 to Filou (hereinafter Filou).

Regarding claims 1-9, 11-17, and 21-25, Filou teaches a thermoplastic powder composition comprising a block copolymer having a melting temperature (Tm) of lower than 180 deg C and 15-50 wt% of at least one pulverulent filler, and 0.1-5 wt% of a pulverulent flow agent, wherein the composition is used to form three-dimensional objects which are obtained from laser sintering, (i.e. 3D printed), (See abstract and para 7-15), and can be formed into dumbells (para 59-62), which meets the article, filament and filler additive cited in claims 1, 16, 17, and 23. Specifically, in the Example 3 and 4, Filou teaches a PEBA block polymer (Pebax 2) comprising PA-11 block Mn=1000 with PTMG block Mn 1000, with a hard block/soft block ratio of 1, and a PEBA block polymer (Pebax 3) comprising PA-12 block Mn=1000 with PTMG block Mn 1000, with a hard block/soft block ratio of 1 (para 42-43). The above block polymer meets the claimed semicrystalline polyether block polyamide cited in claims 2-6, and the PA 11, PA 12 and PTMG meet the claimed polyamide and polyether blocks with the Mn weight cited in claim 7. Filou further teaches the pulverulent filler advantageously is calcium carbonate (para 32) and the flow agent is spherical and include silicas or alumina (para 33). The above calcium carbonate meets the CaCO3 additive and the spherical silica or alumina meets the “ceramic sphere” additives cited in claims 1, 16, 17, 24 and 25. The above Pebax 2 has a Tm of 148 deg C (para 69) and the above Pebax 3 has a Tm of 147 deg C (para 70), which both meet the claimed Tm cited in claim 8.
In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Filou teaches a thermoplastic powder composition comprising a block copolymer having a melting temperature (Tm) of lower than 180 deg C and 15-50 wt% of at least one pulverulent filler, and 0.1-5 wt% of a pulverulent flow agent, wherein the composition is used to form three-dimensional objects which are obtained from sintering (i.e. 3D printed), (See abstract and para 7-15), and can be formed into dumbells (para 59-62), and specifically, in the Example 3 and 4, Filou teaches a PEBA block polymer (Pebax 2) comprising PA-11 block Mn=1000 with PTMG block Mn 1000, with a hard block/soft block ratio of 1, and a PEBA block polymer (Pebax 3) comprising PA-12 block Mn=1000 with PTMG block Mn 1000, with a hard block/soft block ratio of 1 (para 42-43), and wherein the pulverulent filler advantageously is calcium carbonate (para 32) and the flow agent is spherical and include silicas or alumina (para 33), which demonstrates that calcium carbonate and spherical silicas or alumina are suitable fillers and flow agents that may be used in sintered 3-D articles. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Filou does not explicitly teach the claimed properties of crossover temperature, elongation to break in the XY direction, crystallization temperature, viscosity, haze, effective stiffening point, or stress.
However, one skilled in the art would have a reasonable expectation for the block copolymer of Filou to have the claimed properties because Filou teaches a substantially identical PEBA thermoplastic block polymer as the claimed invention, specifically Pebax 2 and Pebax 3 cited above which are similar PEBA block copolymers with a PA 12 or PA 11 block having an Mn of 1000, a PTMG block having a Mn of 1000, in a 50/50 ratio (i.e. 1), with a Tm of 148 and 147, which are identical to the PEBA block polymer the Applicant uses in examples 2 and 4 which are the same PEBA block polymer of PA 12 or PA 11 and PTMG in a 50/50 ratio (i.e. 1) with the same Mn ratio of 1000/1000, with a Tm of 147 and 148 deg C (See Table 1, para 92 of US publication, and the Applicant further cites in para 67-72 of their US publication that the stiffening properties are dependent upon the Mn of the soft block (i.e. PTMG) and the weight ratio of polyamide to polyether block, and the viscosity is dependent upon the polyamide block, and block copolymers that will work in the invention are those with Tm preferably less than 155 deg C, and this is further evident by the PEBA of Filou having the exact same PA12/PTMG or PA11/PTMG ratio, Mn 1000/1000 ratio, and the same melting point properties of 147 and 148 deg C as shown in Examples 2 and 4 of the Applicant. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 10, as cited above and incorporated herein, Filou teaches claim 1. The semicrystalline block polymer of Filou meets the thermoplastic polymer of claim 2 and thus, meets claim 10 because the amorphous polymer is an optional component of claim 2.

Response to Arguments
Applicant's arguments filed 07/18/2022  have been fully considered but they are not persuasive.
On page 8-9, the Applicant first argues that Malet does not teach the segmented polymers are used to create “3-D printed articles or 3-D printing filaments” and/or is used in any “sintering processes.” Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, and 17. When reading the preamble in the context of the entire claim, the recitation “3-D printed” or “3-D printing” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, the term “3D printed” or “3D printing” are merely a product-by-process claim. Here, each and every component of the “article” and/or “filament” are taught by Malet such as the article consisting of the same thermoplastic polymers. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
On page 9, the Applicant further argues that Malet does not anticipate because Malet does not teach the same copolymer of PA12/PTMG, but teaches a copolymer of PA12/PTMG/Priplast. This is not persuasive because, as cited above, Malet teaches both a copolymer of PA12/PTMG in Comp. 1 and PA12/PTMG/Priplast in Example 1, and both meet the claimed one or more thermoplastic polymers cited in Claims 1, and 17, and the polyether block polyamide, polyester block polyamide, and/or mixture thereof, blends of two or more listed thermoplastics cited in claims 3-7.
On page 9-10, the Applicant argues that the E’(T°C)/E’(23°C) ratio does not necessarily correspond to the claimed G’/G” crossover temperature cited in the claims and points to para 9, 64-65 of their US publication as support. This is not persuasive because Malet teaches a “stiffening” temperature of below 30 deg C, and the Applicant has cited in their US publication that the “crossover temperature” is synonymous with “stiffening temperature” in para 64 and Applicant’s claims are broadly to any crossover temperature less than 140 deg C. Furthermore, the Applicant states that the stiffening temperature is also determined when there is no crossover, but the point where G’>0.03 Mpa (para 65). Thus, since Malet teaches a low stiffening temperature, this would be synonymous to the crossover temperature, and Fig. 1 of Malet further shows E’ modulus above 0.03 at temperatures below 30 deg C, which is within the Applicant’s broad claimed crossover range of less than 140 deg C and meets the claimed stiffening/crossover temperature according to the Applicant’s definition as cited in para 64-65 of their US publication. 
On page 10-11, the Applicant argues that Malet does not teach substantially the same copolymer as the examples and thus, one skilled in the art could not have a reasonable expectation that the copolymer in Malet could have the claimed elongation properties. This is not persuasive because, as cited above, the PA12/PTMG copolymer of Comp. 1 and PA12/PTMG/Priplast of Example 1 in Malet are substantially similar to the thermoplastics described in the Applicant’s US publication and their Examples, specifically in terms of the type of copolymer, molecular weight and wt% amounts that are within ranges cited by Applicant’s US publication. Furthermore, the Applicant’s cites in their US publication and claims that the thermoplastics used include polyether block polyamides, polyester block polyamides and mixtures thereof (See claim 3), specifically PA12 and PTMG in their Examples, and further states in para 51-58 of their US publication that the PEBA block polymer has 1-80 wt% of polyether blocks, with 20-99 wt% of polyamide blocks. The Applicant further cites in para 67-72 of their US publication that the stiffening properties are dependent upon the Mn of the soft block (i.e. PTMG) and the weight ratio of polyamide to polyether block, and the viscosity is dependent upon the polyamide block. Thus, for the above reasons, one skilled in the art would have a reasonable expectation that the copolymers of Malet would have the same properties and this is further evident by the PEBA of Comp. 1 and the polyetheresteramide Example 1 of Malet’39 having a stiffening ratio of modules E’(T)/E’(23degC) within the claimed range (less than 30 deg). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
On page 11-12, the Applicant argues that Filou teaches at least one pulverulent filler and a pulverulent flow agent that are not those from the list cited in claims 1 and 17 and the “consisting of” excludes such flow agents. This is not persuasive because the claims include the additive of “ceramic spheres” and the term ceramic is a broad term known in the art to includes alumina and silica. Furthermore, as cited above, Filou teaches wherein the pulverulent filler advantageously is calcium carbonate (para 32) and the flow agent is spherical and include silicas or alumina (para 33), which meet the claimed CaCO3 and ceramic sphere additives listed in the claims.
On page 12-13, the Applicant argues that there is no established inherency to state with “certainty” that the copolymers of Filou would have the claimed crossover temperature because Filou does not teach the elongation at break in the XY direction and that there are fillers in the Examples of Filou. This is not persuasive because, as cited above, the Pebax 2 and Pebax 3 used in Filou above are exactly the same as those used by the Applicant. Pebax 2 is a PEBA copolymer composed of PA-11 block of Mn=1000 g/mol and a PTMG block of Mn=1000 g/mol in a ratio of 1, and has a melting point (Tm) of 148 deg C. The Applicant’s example 4 uses a PEBA copolymer composed of PA11 and PTMG in a 50/50 ratio, (i.e. ratio of 1), the PA11 has a Mn of 1000, and the PTMG has a Mn of 1000, and this PEBA copolymer has a Tm of 148 deg C. (See US publication example 4, Table 1). This is identical to the Pebax 2 used in Comparative example 2 and example 3 of Filou. Similarly, Pebax 3 is a PEBA copolymer composed of PA-12 block of Mn=1000 g/mol and a PTMG block of Mn=1000 g/mol in a ratio of 1, and has a melting point (Tm) of 147 deg C. The Applicant’s example 2 uses a PEBA copolymer composed of PA12 and PTMG in a 50/50 ratio, (i.e. ratio of 1), the PA12 has a Mn of 1000, and the PTMG has a Mn of 1000, and this PEBA copolymer has a Tm of 147 deg C. (See US publication example 2, Table 1). This is identical to the Pebax 3 used in example 4 of Filou. Thus, because Filou teaches the identical PEBA copolymers of the Applicant’s, one skilled in the art would have a reasonable expectation for products of identical chemical composition to have the same properties. See MPEP 2112.01, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
On page 13-14, the Applicant argues that fillers of Filou would affect the properties of the article, and thus, would not have same claimed properties of said article of the Applicant. This is not persuasive because the properties of crossover temperature and elongation to break in the XY direction only in reference to the properties of the thermoplastic polymers in claim 1 and not to properties for the article. As cited above, Filou teaches the identical PEBA polymers used by the Applicant, and thus, they would necessarily have the same properties. 
Furthermore, for claims 12-17, and 23, wherein the properties are in reference to the “article” and/or “filament,” the Applicant’s claims state that additives such as fillers such as CaCO3 and ceramic spheres may be included in amounts of 1-50 wt% of the article and thus, on skilled in the art would still have a reasonable expectation for the article of Filou with the 22% of fillers would still have the same properties since the Applicant’s own invention states that fillers may be used in an amount 1-50 wt%, (See para 76-78 of US publication) and the 22 wt% filler in Filou is well within the Applicant’s claimed range.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method of extrusion 3D printing, excluding fillers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, all the claims further includes optional fillers. Furthermore, the “3-D printed articles or 3-D printing filaments” are in the preamble. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, and 17. When reading the preamble in the context of the entire claim, the recitation “3-D printed” or “3-D printing” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, the term “3D printed” or “3D printing” are merely a product-by-process claim. Here, each and every component of the “thermoplastic polymer,” “article” and/or “filament” are taught by Filou such as the article consisting of the same thermoplastic polymers. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766